Case 18-07762-JJG-11          Doc 99    Filed 11/13/18     EOD 11/13/18 14:13:49         Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:                                             )
                                                   )
FAYETTE MEMORIAL HOSPITAL                          )   Case No. 18-07762-JJG-11
ASSOCIATION, INC.,                                 )   Chapter 11
                                                   )   Judge Jeffrey J. Graham
         Debtor.                                   )
                                                   )

                   ENTRY OF APPEARANCE AND REQUEST FOR NOTICES
         COME NOW, John W. Borkowski and Ryan A. Burgett of the law firm of Husch

Blackwell LLP, and hereby enters their appearance as Counsel on behalf of Horizon Mental

Health Management, LLC (“Horizon”) in the above-captioned case, and further requests that all

notices given or required to be given pursuant to Bankruptcy Rules 2002 and 9007 or otherwise,

including, but not limited to notices, applications, motions, petitions, orders, pleadings,

complaints for demands, be given to and served upon the undersigned as well as to Horizon.

         Neither this Entry of Appearance nor any subsequent appearance, pleading, claim, or suit

is intended to waive (i) Horizon’s right to have final orders in non-core matters entered only after

de novo review by a district judge; (ii) Horizon’s right to trial by jury in any proceeding so

triable herein or in any case, controversy or proceeding related hereto; (iii) Horizon’s right to

have the reference withdrawn by the District Court in any matter subject to mandatory or

discretionary withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs or

recoupments to which Horizon is or may be entitled under agreements, in law, or in equity, all of

which rights, claims, actions, defenses, setoffs and recoupments Horizon expressly reserves.

         Listed below is the additional information required by Bankruptcy Rule 9010(1)(a):

                               John W. Borkowski, #25985-49
                               Husch Blackwell LLP
                               1251 North Eddy Street, Suite 200
                               South Bend, Indiana 46617
                               Phone 574-239-7010; Fax: 574-287-3116
                               john.borkowski@huschblackwell.com



DocID: 4822-3792-8314.1
Case 18-07762-JJG-11          Doc 99     Filed 11/13/18     EOD 11/13/18 14:13:49          Pg 2 of 2



                               and

                               Ryan A. Burgett, TN BPR 33641
                               Husch Blackwell LLP
                               736 Georgia Avenue, Suite 300
                               Chattanooga, TN 37402
                               Phone: 423-755-2673
                               Fax: 423-266-5499
                               ryan.burgett@huschblackwell.com

Dated this 13th day of November, 2018.

                                       Respectfully submitted,

                                       /s/John W. Borkowski
                                       John W. Borkowski, #25985-49
                                       Husch Blackwell LLP
                                       1251 North Eddy Street, Suite 200
                                       South Bend, Indiana 46617
                                       Phone 574-239-7010
                                       Fax: 574-287-3116
                                       john.borkowski@huschblackwell.com

                                       Attorneys for Horizon Mental Health Management, LLC


                                 CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on the 13th day of November, 2018, he caused a

copy of the foregoing to be filed electronically via the Court ECF system. Notice of this filing

will be sent to all parties registered to receive filings in this case by operation of the Court’s ECF

system. Parties may access this filing through the Court’s ECF system. Additionally, any parties

that have appeared and will not be served electronically via the Court’s ECF system have been

served a copy of the foregoing via U.S. Mail, postage prepaid.


                                       /s/John W. Borkowski
                                       John W. Borkowski




                                                  2
DocID: 4822-3792-8314.1
